Citation Nr: 0925514	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  05-13 400	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to January 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 decision by the RO in St. 
Louis, Missouri.  After the decision was entered, the case 
was transferred to the jurisdiction of the RO in Lincoln, 
Nebraska.

The Veteran testified at a Board hearing in March 2006.  In 
June 2006, the Board determined that new and material 
evidence had been received to reopen his previously denied 
claims.  The underlying matter of his entitlement to service 
connection was remanded for additional development.

For the reasons set forth below, this appeal is again being 
REMANDED.  VA will notify the Veteran if further action is 
required on his part.


REMAND

The Veteran contends that he has PTSD as a result of a 
personal assault that occurred while he was incarcerated in a 
civilian Italian prison during service in the late 1970s.  He 
has stated that he returned to duty after his release from 
the Italian prison, and that he was court-martialed and 
demoted.

In its June 2006 remand, the Board noted that special 
evidentiary development is required for PTSD claims based on 
personal assault.  See 38 C.F.R. § 3.304(f)(3); M21-IMR, Part 
IV, Subpart 2, Chapter 1, Section D, 17.  Later that same 
month, the agency of original jurisdiction (AOJ) sent the 
Veteran a development letter.  Although the letter indicates 
that he was provided VA Form 21-0781, Statement in Support of 
Claim for Service Connection for Post-Traumatic Stress 
Disorder (PTSD), it does not specifically reflect that he was 
provided VA Form 21-0781a, Statement in Support of Claim for 
Service Connection for Post-Traumatic Stress Disorder (PTSD) 
Secondary to Personal Trauma, the form that addresses the 
necessary development for claims specific to personal 
assault.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the Board notes that the Veteran's DA Form 2-1 
shows that he was in civilian confinement from June to 
November 1978.  Under appointments and reductions, it appears 
that the Veteran was reduced in rank from a PFC to PV2 in 
July 1978, which corresponds to his time in confinement.  The 
Veteran's service treatment records reflect that he had a 
confinement physical in November 1978.  No known problems 
related to being in jail and no obvious evidence of physical 
trauma from the jail experience were found.  Although there 
is no record of a court-martial in his DA Form 2-1, it does 
not appear that all of the Veteran's service personal records 
have been obtained.  Because of the nature of the Veteran's 
claim, the Board finds that they must be requested.  
38 C.F.R. § 3.304(f)(3).

Further, it appears that there may be additional VA treatment 
records that have not been associated with the claims file.  
In this regard, the Veteran asserted during his December 2008 
VA examination that he was hospitalized at the VA in New 
Orleans in the 1980s for a mental disorder.  An April 2000 VA 
treatment record noted that the Veteran stated that he was 
treated in 1985 for alcohol dependence at the Omaha VA and 
had also been treated at the VA in San Francisco and New 
Orleans.  Additionally, in a March 2005 VA treatment record, 
the Veteran reported that his first psychiatric treatment was 
in 1984.  Currently, the following VA records have been 
associated with the claims file:  New Orleans from 1994-1998; 
Omaha from September 2004 to December 2008; and Northeast 
Western Iowa HCS from 1996 to October 2004.  No records from 
VA San Francisco have been associated with the claims file.  
Consequently, an additional search for VA treatment records 
at the aforementioned facilities is necessary.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The Board also finds 
it necessary to obtain another examination of the Veteran, 
inasmuch as the December 2008 examination was conducted by a 
psychologist, rather than a psychiatrist, as requested in the 
remand.  See Stegall, supra.



Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided an 
appropriate PTSD personal assault stressor 
development letter.  The Veteran should be 
notified that in-service personal assault 
may be corroborated by evidence from 
sources other than the service records, as 
defined in 38 C.F.R. § 3.304(f)(3).  All 
specific examples of alternative sources 
of evidence listed in section 3.304(f)(3) 
must be included in the notification to 
the Veteran.  The AOJ should also send the 
Veteran a VA Form 21-0781a, Statement in 
Support of Claim for Service Connection 
for Post Traumatic Stress Disorder 
Secondary to Personal Trauma, and request 
that he complete it with as much 
specificity as possible.

2.  The Veteran's complete service 
personnel records should be associated 
with the claims file, to include any 
records of military discipline associated 
with his confinement from June to November 
1978 and any records showing whether the 
civil offense for which he was confined 
was in the nature of a felony.

3.  Request VA treatment records, to 
include archived/retired records, from 
1980 to 1994 from the VA facility in New 
Orleans; from 1980 to September 2004, and 
after December 2008, from the VA facility 
in Omaha; and from 1980 to the present 
from the VA facility in San Francisco.  
All requests as well as negative responses 
should be documented in the claims file.  

4.  After the foregoing development has 
been completed, arrange to have the 
Veteran scheduled for an examination by a 
psychiatrist.  After examining the 
Veteran, reviewing the claims file, and 
conducting any necessary testing, the 
examiner should provide a diagnosis for 
each psychiatric and/or mental disorder 
identified.  If PTSD is not diagnosed, the 
examiner should explain why he or she 
finds that the criteria for the diagnosis 
have not been met, and should comment on 
the propriety of the diagnoses of PTSD 
currently in the claims file.  If PTSD is 
diagnosed, the examiner should be asked to 
provide an opinion as to whether evidence 
in the claims file, including any evidence 
of changes in the Veteran's behavior, is 
indicative-in a clinical sense-of an in-
service personal assault, and whether it 
is at least as likely as not (i.e., 
whether it is 50 percent or more probable) 
that PTSD is attributable to such assault.  
If a psychosis is found to be present, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that such psychosis was manifest during 
service or within one year of service 
separation or is otherwise related to 
service.  For any other psychiatric 
disability found, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that it was 
manifest during service or is otherwise 
related to service.  The report of 
examination should include the complete 
rationale for all opinions expressed.  

5.  Thereafter, the AOJ should 
readjudicate the issue of the Veteran's 
entitlement to service connection for a 
psychiatric disability, to include PTSD.  
In so doing, the AOJ should consider, 
among other things, the provisions of 
38 C.F.R. § 3.1(m)(3).  If the benefit 
sought remains denied, a supplemental 
statement of the case (SSOC) should be 
provided to the Veteran and his 
representative.  The SSOC should contain, 
among other things, a citation to, and 
summary of, 38 C.F.R. § 3.1(m)(3).

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the Veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2008).

